                                  Case 2:20-cv-00829-KJM-DB Document 12 Filed 07/20/20 Page 1 of 2

                       1       SHANNON R. BOYCE, Bar No. 229041
                               sboyce@littler.com
                       2       LITTLER MENDELSON, P.C.
                               2049 Century Park East
                       3       5th Floor
                               Los Angeles, CA 90067.3107
                       4       Telephone: 310.553.0308
                               Fax No.:     310.553.5583
                       5
                               JEFFREY J. MANN, Bar No. 253440
                       6       jmann@littler.com
                               LITTLER MENDELSON, P.C.
                       7       Treat Towers
                               1255 Treat Boulevard
                       8       Suite 600
                               Walnut Creek, CA 94597
                       9       Telephone: 925.932.2468
                               Fax No.:     925.946.9809
                    10
                               Attorneys for Defendant
                    11         EMERITUS CORPORATION

                    12
                                                            UNITED STATES DISTRICT COURT
                    13
                                                            EASTERN DISTRICT OF CALIFORNIA
                    14

                    15         ANDREA BAILEY on behalf of herself       Case No. 2:20−CV−00829−KJM−DB
                               and all others similarly situated,
                    16                                                  ORDER GRANTING JOINT STIPULATION
                                               Plaintiff,               TO CONTINUE HEARING DATE AND
                    17                                                  BRIEFING SCHEDULE REGARDING
                                     v.                                 DEFENDANT’S MOTION TO COMPEL
                    18                                                  ARBITRATION
                               EMERITUS Corp., and DOES 1 through
                    19         50, inclusive,
                                                                        Date:      July 24, 2020
                    20                         Defendant.               Time:      10:00 a.m.
                                                                        Courtroom: 3, 15th Floor
                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
     2049 Century Park East
            5th Floor          ORDER
  Los Angeles, CA 90067.3107
          310.553.0308         (No. 2:20−CV−00829−KJM−DB)
                                   Case 2:20-cv-00829-KJM-DB Document 12 Filed 07/20/20 Page 2 of 2

                       1                                                      ORDER

                       2                Having considered the Parties’ Stipulation to continue the hearing date and briefing schedule

                       3       on Defendant’s Motion to Compel Arbitration, and good cause appearing therefore,

                       4                IT IS HEREBY ORDERED THAT:

                       5                The hearing on Defendant’s Motion is continued to August 14, 2020, or as soon thereafter that

                       6       is convenient for the Court, with all opposition and reply deadlines in accordance with the new hearing

                       7       date.

                       8                IT IS SO ORDERED.

                       9

                    10         Dated: July 17, 2020.

                    11

                    12

                    13

                    14
                               4833-3468-6657.1 093530.1008
                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
     2049 Century Park East
                               ORDER
            5th Floor
  Los Angeles, CA 90067.3107                                                    2.
          310.553.0308         (No. 2:20−CV−00829−KJM−DB)
